DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 18-36 and 51 are pending as filed in the 04/27/2020 Preliminary Amendment. 

Information Disclosure Statement
The information disclosure statement submitted 06/02/2020 was properly filed in compliance with 37 CFR 1.97 and considered.

Rejections
Obviousness-Type Double Patenting:  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

(1)	Claims 18-21, 24, 26, 29, and 31-33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 5-14  of U.S. Patent No. 10,493,057 B2 (issued 12/03/2019). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 1-3 and 5-14 of US10493057B2 recite methods of treatment utilizing compounds and compositions anticipating those of the present claims. Claims 1-3, 5, and 8-14 of US10493057B2 recite Acetogenin 2, 
    PNG
    media_image1.png
    97
    608
    media_image1.png
    Greyscale
, a racemate containing the compound of present claim 19 and also anticipates present claim 18, wherein R is H; A is O; n and m are 1.  

    PNG
    media_image2.png
    97
    608
    media_image2.png
    Greyscale
, a racemate containing the compound of present claim 20 and anticipates present claim 18, wherein R is H; A is O; n and m are 1.
	Claims 9-13 of US10493057B2 recite a composition comprising an Acetogenin of claim 1 with a pharmaceutically acceptable carrier, anticipating present claim 21. Claim 12 of US10493057B2 describes a composition comprising an Acetogenin of claim 1 with a salt or sugar, reasonably interpreted as food products or even as confectionary products, thereby anticipating present claims 24 and 26. 
	Claims 9-13 of US10493057B2 recite a composition comprising an Acetogenin of claim 1 with a pharmaceutically acceptable agent (carrier, excipient, enhancer, solvent, diluent, adjuvant, additive) configured in a tablet, pill, granule, powder, cachet, solution, suspension, emulsion, syrup, aerosol, gelatin capsule, or powder, encompassing a “personal care product” and “cleaning product,” thereby anticipating present claims 29 and 31-33. 
	
(2)	Claims 18-36 and 51 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-43 of U.S. Pat. No. 10,575,521 B2 (issued 03/03/2020). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 1-3, 6-21, and 24-29 of US10575521B2 encompass either the same genus as that of present claim 18 or genuses differing from claim 18 only in saturation, where all genus members could at once be envisaged, anticipating claim 18. Claims 4, 5, 22, 23, and 30-43 of US10575521B2 anticipate the species of present claims 19 and 20. 
	Claims 27-29 of US10575521B2 recite a method comprising administering a composition comprising a genus of compounds differing only in saturation, in which each genus member could be at once envisaged. Claim 27 of US10575521B2 requires a pharmaceutically acceptable carrier, anticipating present claim 21. Claim 28 of US10575521B2 requires the composition of claim 27 with an additional antimicrobial substance, anticipating present claim 23. Claim 29 of US10575521B2 recites the composition of claim 27 at a concentration of about 7.8 µg/mL, anticipating present claim 22.
	Claims 30 and 34-36 of US10575521B2 describe a composition comprising the species of present claims 19 and 20 in a food product that meets the limitations of present claims 24 and 26-28, thereby anticipating these claims. Claim 43 teaches a composition comprising about 7.8 
	Claims 30, 37, and 38 of US10575521B2 describe a composition comprising the species of present claims 19 and 20 in a personal care product that meets the limitations of present claims 29 and 31, thereby anticipating these claims. Claim 43 teaches a composition comprising about 7.8 µg/mL of a species of claim 19 or 20, suggesting the concentration of present claim 30, rendering claim 30 unpatentable. Claim 42 teaches a composition comprising the antimicrobial substances of present claim 32, anticipating claim 32. Though not described as a “personal care product” as in present claim 32, claim 42 meets each structural requirement of the composition of claim 32. 
	Claims 30, 39, and 40 of US10575521B2 describe a composition comprising the species of present claims 19 and 20 in a composition that meets the structural limitations of present claim 33, thereby anticipating this claim. Claim 43 teaches a composition comprising about 7.8 µg/mL of a species of claim 19 or 20, suggesting the concentration of present claim 34, rendering claim 34 unpatentable. Claim 42 teaches a composition comprising the antimicrobial substances of present claim 35, anticipating claim 32. Though not described as a “cleaning product” as in present claim 35, claim 42 meets each structural requirement of the composition of claim 35.
	Claim 30 of US10575521B2 anticipates present claim 36, because it describes a method comprising providing a species of the claimed genus for inhibiting bacterial spore germination on or in a product, i.e., an antimicrobial/antibacterial effect.
	Claims 22 and 23 of US10575521B2 anticipates present claim 51, because it describes a method comprising providing a species of the claimed genus for inhibiting bacterial spore germination on or in a subject, i.e., an antimicrobial/antibacterial effect.

35 U.S.C. 102(b):  The invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(1)	Claims 18-21, 23, 24, 27, 28, 29, 32, 33, and 35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by avocados Moreno, et al., J. Agric. Food Chem., 51:2216 (2003); Dabas, et al., Current Pharmaceutical Design, 19:6133 (2013); Vinha, et al., Journal of Agricultural Science, 5:12 (2013).

    PNG
    media_image3.png
    72
    464
    media_image3.png
    Greyscale
. The specification describes these compounds as present in avocados (Persea americana). ([0043],[0076]-[0118], Table 5). 
Moreno teaches avocados (Persea americana), which contain the claimed compounds, 
    PNG
    media_image3.png
    72
    464
    media_image3.png
    Greyscale
, thereby anticipating claims 18-20. (Abstract).
Moreno teaches that avocados (Persea americana) contain water, which may serve as a pharmaceutically acceptable carrier, thereby anticipating claim 21. (p. 2217, col. 1, Acetone Extraction).
Moreno anticipates claims 23 and 28, because avocados contain ascorbic acids. As an evidentiary matter, Vinha teaches that avocados (Persea americana) contain ascorbic acid compounds (Abstract; p. 102, 2.4.1 Extraction and Analysis of Ascorbic Acid), and Dabas teaches that avocados (Persea americana) contain ascorbic acid compounds. (p. 6137, first paragraph). 
	Moreno teaches avocados (Persea americana), which inherently contain the claimed compounds, 
    PNG
    media_image3.png
    72
    464
    media_image3.png
    Greyscale
, and are food products, thereby anticipating claims 24 and 27. 
	Moreno also anticipates claims 29 and 32, because it teaches avocados, a composition comprising the claimed compounds, as well as water, a cleaning product, and ascorbic acid compounds. 
	Moreno also anticipates claims 33 and 35, because it teaches avocados, a composition comprising the claimed compounds, as well as water, a personal care product, and ascorbic acid compounds. 
	
(2)	Claims 18-21, 23, 24, and 26-28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by avocados Olaeta, et al., Proceedings VI World Avocado Congress, pp. 1-8, Chile 12 to 16 November 2007; Dabas, et al., Current Pharmaceutical Design, 19:6133 (2013); Vinha, et al., Journal of Agricultural Science, 5:12 (2013).
Olaeta teaches the use of avocados (Persea americana) as a processed snack ingredient combined with corn, a vegetable. (Abstract; pp. 6-7). Oleata anticipates claims 18-20, 24, , 26, and 27, because it teaches dried, ground avocado seed, which the specification 
Oleata anticipates claims 23 and 28, because avocados contain ascorbic acid compounds. As an evidentiary matter, Vinha teaches that avocados (Persea americana) contain ascorbic acid compounds (Abstract; p. 102, 2.4.1 Extraction and Analysis of Ascorbic Acid), and Dabas teaches that avocados (Persea americana) contain ascorbic acid compounds. (p. 6137, first paragraph).

35 U.S.C. 101: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomena (i.e., natural products) without significantly more. 
	Step 1:  Claims 18-35 recite compounds and compositions of matter, thus, the claims fall into a statutory category of invention under 35 U.S.C. 101. 
Step 2A1:  The specification indicates that the compounds encompassed by claims 18-35 are found in avocado. ([0043]-[0057]). Claims 18-21, 23, 24, 27, 28, 29, 32, 33, and 35 may be interpreted to read on avocados, as explained in the anticipation rejection. If the nature-based product limitation is naturally occurring, as here, there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.
Claims 22, 25, 30, and 34 recite the naturally occurring avocado compounds of claim 18 in a specific amount. Where the claim is to a nature-based product by itself, the markedly different characteristics analysis is applied. This analysis requires comparing the claimed nature-based product limitations to their naturally occurring counterparts and determining whether the claimed limitations possess markedly different characteristics from the natural counterpart. MPEP 2106.04(c)(II). 
The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed in terms of structure, function, and/or other properties, and are evaluated on what is recited in the claim. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have 
The first step in the analysis requires selecting the appropriate natural 
counterparts to the claimed nature-based products. 	The appropriate natural counterpart to the claimed compounds is avocados. The second step in the analysis requires identifying appropriate characteristics to compare. In this case, the claimed chemicals are compared to the same chemicals in avocados, and there is no evidence of any markedly different characteristic in the chemical nature of these chemicals whether inside of or extracted from an avocado. The compounds of claims 22, 25, 30, and 34 are described as naturally occurring in the avocado. 
Claim 26 recites the naturally occurring avocado compounds in combination with a food product. Claim 31 recites the naturally occurring avocado compounds in combination with ingredients to make, e.g. creams, gels, powders, etc. When the nature-based product is a combination produced from multiple components, the closest counterpart may be the individual nature-based components of the combination. Because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual components of the mixture, i.e., each naturally occurring species by itself. See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281. Claim 26 recites a composition containing the avocado compounds with a listed food, which may be naturally occurring, e.g., fish. Again, there is no evidence of any markedly different characteristics to the claimed nature based product based on their combination, which would be expected to retain their structure and function. The same rationale may be used against claim 31, in that there is no evidence to suggest markedly different characteristics result to the naturally occurring avocado compounds on their addition to creams and lotions, etc. 
Accordingly, claims 18-35 are drawn to judicial exceptions.  
Step 2A2:  This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application.
	Claims 18-21, 23, 24, 27, 28, 29, 32, 33, and 35 may be interpreted to read on avocados and do not contain additional elements. 
Claims 22, 25, 30, and 34 recite the naturally occurring avocado compounds of claim 18 in a specific amount. Claim 26 recites the naturally occurring avocado compounds in 
	Step 2B:  This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. 
Claims 18-21, 23, 24, 27, 28, 29, 32, 33, and 35 may be interpreted to read on avocados and do not contain additional elements. Claims 22, 25, 30, and 34 recite the naturally occurring avocado compounds of claim 18 in a specific amount. Modifying the concentration of a product/composition has been found to be insufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)). 
Claim 26 recites the naturally occurring avocado compounds in combination with another naturally occurring food product. However, avocado represents a commonly used, well understood, routine, and conventional ingredient in numerous cuisines, from guacamole to salad to smoothies to salsas. 
Claim 31 recites the naturally occurring avocado compounds in combination with ingredients to make, e.g. creams, gels, powders, etc. Antimicrobial avocado extracts incorporated into cleaning products represents well understood, routine, and conventional knowledge in the art of plant extraction. Requejo-Tapia, “INTERNATIONAL TRENDS IN FRESH AVOCADO AND AVOCADO OIL PRODUCTION AND SEASONAL VARIATION OF FATTY ACIDS IN NEW ZEALAND-GROWN cv. HASS,” Massey University, Palmerston North (1999) explains that Israel produces avocado processed products including shampoos, creams, and soaps. (p. 167). Accordingly, the additional elements do not amount to something more than the judicial exceptions themselves. 




Objections
	Claim 24 is objected to for what appears to be a typographical error in reciting “claim 28” rather than “claim 18.” 

Conclusion
	Claims 18-36 and 51 are pending.
	Claims 18-36 and 51 are rejected.
	Claim 24 is objected to.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655